Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION



1. Claims 1-10   are  pending. 

Claims 1-10 read on a method for manufacturing a cellular product are under consideration in the instant application. 


2. The first sentence of the Specification should be amended to reflect the status of the parent case 16/447,691. 


3. The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in — (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for the purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language; or

4. Claim 1-10 are rejected under pre-AIA   35 U.S.C. 102(e) as being anticipated by US Patent Application 20130216495 

US Patent Application’ 495 teaches a method for obtaining a cellular product comprising receiving an apheresis product from a donor comprising CD34+ cells and CD3+ cells and analyzing said product for one or more quality criteria, including cell count and viability.  ( see entire document, paragraphs 0018, 0318, 0330,  0334 in particular)

5. Claim 1-10 are rejected under pre-AIA   35 U.S.C. 102(b) as being anticipated by Prebet et al. (Blood, 2005, v.106, 1146) or Barendse et al.( Transfusion and Apheresis Science,  2005, v.32 p105-116)


Prebet et al. teach a method for obtaining a cellular product comprising receiving an apheresis product from a donor comprising CD34+ cells and CD3+ cells and analyzing said product for one or more quality criteria, including cell count and viability.  ( see entire document)

Barendse et al teach a method for obtaining a cellular product comprising receiving an apheresis product from a donor comprising CD34+ cells and CD3+ cells and analyzing said product for one or more quality criteria, including cell count and viability.  ( see entire document,)

The reference teaching anticipates the claimed invention.


6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7. Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent 11,129849  , claims  1-19 of US Patent 11,116794, claims 1-10 of US Patent 11,020,428; claims 1-20 of US Patent 11,007220;  claims 1-30 of US Patent 10,258,648.  Although the claims at issue are not identical, they are not patentably distinct from each other because 1-18 of US Patent 11,129849  , claims  1-19 of US Patent 11,116794, claims 1-10 of US Patent 11,020,428; claims 1-20 of US Patent 11,007220;  claims 1-30 of US Patent 10,258,648 recited a method for manufacturing a cellular product, comprising CD34+ and CD3+ cells.


9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644